Judgment, Supreme *363Court, New York County (John Bradley, J.), rendered September 22, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s claims that the trial court improperly admitted evidence of uncharged drug sales, failed to conduct a Ventimiglia (People v Ventimiglia, 52 NY2d 350) hearing, and failed to deliver limiting instructions, are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find them to be without merit since the contemporaneous sales were highly probative of the material issue of defendant’s intent to sell (People v Alvino, 71 NY2d 233, 245), provided background information, and were relevant for narrative purposes to explain the officer’s conduct (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800), and we would find that defendant was not prejudiced by the absence of a Ventimiglia hearing or limiting instructions. Defendant’s remaining claims are unpreserved and without merit. Concur— Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.